Citation Nr: 1419351	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-06 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963 and from October 1963 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2014, the Veteran presented testimony in support of his claims to the undersigned Veterans Law Judge during a personal hearing, held via videoconferencing equipment.


FINDING OF FACT

The evidence addressing a relationship between the Veteran's service and his hearing loss and tinnitus is in relative equipoise.


CONCLUSION OF LAW

In resolving all doubt in the Veteran's favor, his hearing loss and tinnitus are a result of injury incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for hearing loss and tinnitus.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of the VCAA is not necessary.

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran alleges that hearing loss and tinnitus is a result of noise exposure during service, due to work on submarines and as a lead gunner.  He asserts that he complained of hearing problems at separation, and that his separation examination showed some hearing loss.  Finally, he has testified to experiencing persistent symptoms of hearing loss and tinnitus since separation.

His entrance examination in July 1959 shows some hearing loss.  His puretone thresholds, in Decibels and converted to ISO-ANSI measurements, were 25, 20, 20 and 25 in the right ear and 30, 25, 25, and 35 in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  

At separation in April 1983, he reported that he felt his hearing had declined, but he was not sure.  His puretone thresholds, in Decibels, were 15, 20, 10, 20, and 30 in the right ear and 10, 15, 15, 30, and 15 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

The May 2010 VA examiner diagnosed the Veteran with hearing loss and tinnitus.  She opined that these disabilities were not related to service because his hearing was essentially normal upon separation and not much worse than at entrance in 1959.  The examiner said that there was no medical support for delayed-onset hearing loss.  She attributed tinnitus to hearing loss.

An opinion from the Veteran's private audiologist was received in February 2011.  He noted the Veteran did not have a family history of hearing loss.  He noted the Veteran's noise exposure in service and also that there was some hearing loss at separation.  He said that hearing has continued to drop since that time, and opined that it was as likely as not that both hearing loss and tinnitus were due to noise exposure in service.

In October 2011, the examiner that conducted the May 2010 examination commented on the private audiologist opinion.  She commented that the opinion was not based on a review of the record, and maintained her previous opinion that there is no support for delayed-onset hearing loss.  She noted he did not have hearing loss for VA purposes as separation.

At the February 2014 hearing, the Veteran testified he did not really experience symptoms during service, for the most part, but began noticing symptoms around the time of separation.  He said he was not sure if he had hearing loss, as reflected on his examination report, and that he was told that he did have some loss at that time.  He said his symptoms continued from that time.

Based on the foregoing, the Board finds the evidence to be in relative equipoise, and that service connection is warranted.  The VA examiner has opined against a relationship, asserting that there is no support for delayed-onset hearing, and that his hearing was normal at separation.  Normal hearing at separation is not a bar to service connection, if the evidence supports that the current disability is causally related to service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Here, the Veteran's private physician has opined that his hearing loss and tinnitus are related to noise exposure, and that he showed some loss at separation that has increased since that time.  The Board observes that the Veteran was on active duty for over 20 years.  His testimony that he did not notice significant changes in his hearing until close to his separation is credible, based upon the records that show no complaints until the end of service.  The Board finds that the private audiologist opinion considered along with the records of service, the length of service, and the Veteran's statements renders the evidence in relative equipoise.  Under these circumstances, service connection is granted.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


